DETAILED ACTION
The response filed 12/23/21 is entered. Claims 1 and 15 are amended. Claims 1, 3, 4, 15-18 and 20 are amended. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 12/23/21, in regards to “non-blind deconvolution” have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
The Applicant, also, argues “Further, Nicholls fails to teach an eye-tracking system of the present invention. In particular, Nicholls fails to teach the second procedure of claim 1 comprising "forming an eye-tracking data, the eye tracking data being obtained by the eye-tracking system; forming a corrected image by applying the optical system profile and the eye-tracking data, the corrected image being the input image with said optical aberrations being corrected; forming a displayed image by displaying the corrected image to the user." 
The Examiner relies paragraphs [0020]-[0022] and [0047] in Nicholls that disclose accommodation tracking as a substitute for an "eye-box data" and an "optical system profile." Both of these function do not involve eye-tracking as claimed by claim 1. In fact, the whole first procedure of Nicholls does not involve eye-tracking. Eye-box data is defined in paragraph [0086] as a set of computer-generated charts, presented at 
The Examiner respectfully disagrees.  However as rejected below Par. 0020-0022, 0047, 0049, 0050 describe how eye tracking, i.e. eye tracking, and eye properties, i.e. optical system properties, are utilized to correct aberrations. Incorporating the definitions of the eye box and optical system properties cited in the paragraphs above into the claim language would negate the current reading of the claim language.	
If the applicant would like to discuss this further please do not hesitate to call.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls, US-20170293146 in view of Guenter, US-20130293761.
In regards to claim 1 and the associated method claim 15, Nichols discloses a head mounted display (HMD) (Par. 0004 HMD) comprising: an optical system (Fig. 1, 104 optics block); a mixed data, the mixed data being a computer-generated, a real-world imagery or any combination thereof (Par. 0015 HMD provides VR/AR data content), an input image (Par. 0029 receiving content, i.e. images for the virtual scene), the input image being obtained by the optical system, the input image being formed by said mixed data (Par. 0030 “Once this desired retinal image has been produced, the scene rendering module 120 performs an optimization step to generate a corresponding aberration-adjusted image which is presented by the electronic display 102, so that when the aberration-adjusted image passes through the optics block 104 and the user's eye, a retinal image is as close to the desired retinal image as possible”); optical aberrations, the optical aberrations being introduced into said input image by said optical system (Par. 0028 optical aberrations caused by the optics block and of the user’s eyes); an eye-tracking system (Fig. 1, 110 accommodation tracking; Par. 0020-0022 tracking a user’s eyes and the various optical features of the user’s eyes); a digital lens for correcting the optical aberrations (Fig. 1, 106 varifocal actuation; Par. 0028,0049,0051 varifocal actuation correcting optical aberrations), the digital lens further comprising: a first procedure and a second procedure to optimally correct the optical aberrations of said optical system, wherein the first procedure is performed in advance of the second procedure, the first procedure comprising: collecting an eye-box data (Fig. 3, 330; Fig. 1, 110 accommodation tracking; Par. 0020-0022, 0047 tracking a 
Nicholls does not disclose expressly a digital lens having a non-blind deconvolution.
Guenter discloses a digital lens having a non-blind deconvolution (Par. 0017).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the lens of the varifocal actuation can be a lens having non-blind deconvolution, i.e. a digital lens, as Guenter discloses. The motivation for doing so would have been to further correct optical aberrations (Guenter Par. 0017).
Therefore, it would have been obvious to combine Guenter with Nicholls to obtain the invention of claims 1 and 15.

In regards to claim 10, Nicholls and Guenter, as combined above, disclose the eye-tracking data being three-dimensional coordinates of a pupil of the eye of the user (Nicholls Par. 0020-0022 capturing an image, shape, and gaze of the user’s eye which contains depth measurments, i.e. three-dimensional).  
In regards to claim 11, Nicholls and Guenter, as combined above, disclose the eye-tracking data includes foveated imaging (Nicholls Par. 0020-0022 capturing an image, shape, and gaze of the user’s eye which contains foveated imaging such gaze location which follows the user’s eye gaze).  
In regards to claim 12, Nicholls and Guenter, as combined above, disclose the eye-tracking data being a gaze direction of the user (Nicholls Par. 0020-0022 capturing an image, shape, and gaze of the user’s eye).  
In regards to claim 13, Nicholls and Guenter, as combined above, disclose the eye tracking data being three-dimensional coordinates of an eye-ball of the user (Nicholls Par. 0020-0022 capturing an image, shape, and gaze of the user’s eye which contains depth measurments, i.e. three-dimensional).  
Claims 2, 4, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls, US-20170293146, and Guenter, US-20130293761, as combined in regards to claim 1, in further view of Clarke, US- 5576548.

Nicholls and Guenter do not disclose expressly launching a neural network (NN) training; extracting NN weighting coefficients of the NN.  
Clarke discloses a method of processing an image (Col. 2, 20-34), using a point-spread function as input into a neural network (Fig. 3) and extracting NN weighting coefficients of the NN (Col. 7, 39-58 finding the optimal weights).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the image processing of Nicholls and Guenter can include utilize a neural network as Clarke discloses.
Therefore, it would have been obvious to combine Clarke with Nicholls and Guenter to obtain the invention of claims 2 and 16.  
In regards to claim 4 and the associated method claim 18, Nicholls, Guenter, and Clarke, as combined above, disclose the optical system profile being a data containing the NN weighting coefficients (Clarke Col. 7, 39-58 finding the optimal weights). 
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls, US-20170293146, and Guenter, US-20130293761, as combined in regards to claim 1, in further view of Yadav, US-20190011709.
In regards to claim 5, Nicholls and Guenter do not disclose expressly the optical system is a half-mirror-based system.  

	Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art that the projection optics of Nicholls can be half-mirror, prism, waveguide, and retinal scanning projector displays. The motivation for doing so would have been to provide different projection optics in an AR system as Yadav discloses.
	Therefore, it would have been obvious to combine Yadav with Nicholls and Guenter to obtain the invention of claim 5.
In regards to claim 6, Nicholls and Guenter do not disclose expressly the optical system is a prism-based system.  
	Yadav discloses an AR system utilizing half-mirror, prism, waveguide, and retinal scanning projector displays.
	Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art that the projection optics of Nicholls and Guenter can be half-mirror, prism, waveguide, and retinal scanning projector displays. The motivation for doing so would have been to provide different projection optics in an AR system as Yadav discloses.
	Therefore, it would have been obvious to combine Yadav with Nicholls and Guenter to obtain the invention of claim 6.
In regards to claim 7, Nicholls and Guenter do not disclose expressly the optical system is a waveguide-based system.  
	Yadav discloses an AR system utilizing half-mirror, prism, waveguide, and retinal scanning projector displays.

	Therefore, it would have been obvious to combine Yadav with Nicholls and Guenter to obtain the invention of claim 7.
In regards to claim 8, Nicholls and Guenter do not disclose expressly the optical system is a retinal scanning-based system.  
	Yadav discloses an AR system utilizing half-mirror, prism, waveguide, and retinal scanning projector displays.
	Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art that the projection optics of Nicholls and Guenter can be half-mirror, prism, waveguide, and retinal scanning projector displays. The motivation for doing so would have been to provide different projection optics in an AR system as Yadav discloses.
	Therefore, it would have been obvious to combine Yadav with Nicholls and Guenter to obtain the invention of claim 8.
	Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls, US-20170293146, Guenter, US-20130293761, and Clarke, US- 5576548, as combined above in regards to claim 2, in further view of Lee, US-20020062793.
In regards to claim 20, Nicholls, Guenter, and Clarke, do not disclose expressly the NN training is performed using a Levenberg-Marquardt training algorithm.

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art the neural network training of Nicholls, Guenter, and Clarke can be done using the Levenberg-Marquardt training algorithm as Lee discloses. The motivation for doing so would have been the Levenberg-Marquardt training is standard algorithm for training neural networks.
Therefore, it would have been obvious to combine Lee with Nicholls, Guenter, and Clarke to obtain the invention of claim 20.
Allowable Subject Matter
Claims 3, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3 and the associated method claim 17, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a head mounted display and specifically including “the second procedure further comprising: launching a neural network (NN); calculating a NN output value; calculating a reconditioned NN output from the NN output value; performing a summation of the reconditioned NN output value with an original Low Frequency (LF) part
In regards to claim 14, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a head mounted display and specifically including “the first procedure further comprising: separating the PSF into two parts, the parts being a near-field part and a far-field part; calculating a far-field kernel from the far-field part; producing a far-field corrected image”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        1/21/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622